United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF THE TREASURY,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-17
Issued: September 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2007 appellant, through her attorney, filed a timely appeal from an
August 29, 2007 merit decision of the Office of Workers’ Compensation Programs denying her
claim for compensation for intermittent periods of disability. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained intermittent disability from employment between
September 23, 2000 and September 30, 2003 causally related to her February 10, 2000
employment injury.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated March 14, 2003, the
Board affirmed in part and reversed in part July 10 and March 27, 2001 Office decisions.1 The
1

Docket No. 01-1872 (issued March 13, 2003). The Office accepted that on February 11, 2000 appellant, then a
40-year-old clerk, sustained lumbar radiculopathy in the performance of duty.

Board found that the Office properly denied continuation of pay for intermittent dates between
February 10 and March 26, 2000. The Board further determined that appellant had not
established that she sustained a cervical condition due to her February 10, 2000 employment
injury and that the Office properly denied her claim for wage-loss compensation after
March 27, 2001. The Board reversed the Office’s termination of appellant’s authorization for
medical benefits on procedural grounds. On September 8, 2006 the Board remanded the case for
reconstruction of the record.2 On June 25, 2007 the Board set aside a September 21, 2006
decision denying appellant’s claim for compensation for intermittent disability between
September 23, 2000 and September 30, 2003.3 The Board found that the Office’s decision
contained inadequate factual and legal findings. The findings of fact and conclusions of law
from the prior decisions are hereby incorporated by reference.
The evidence not previously considered by the Board in prior appeals that is relevant to
the period in question will be set forth. On April 7, 2005 appellant filed a claim for
compensation for intermittent disability from work for the period September 23, 2000 through
September 30, 2003. She submitted a return to work slip dated December 21, 2000 from
Dr. Linda Singh, a Board-certified internist and her attending physician. Dr. Singh treated
appellant for back pain and indicated that she could resume work on December 27, 2000. On
April 19, 2001 Dr. Andrew B. Kaufman, a Board-certified neurosurgeon, performed an excision
of a herniated nucleus pulposus at L5-S1. In a May 4, 2001 progress report, he noted that the
surgery significantly improved appellant’s back and leg pain. On July 9, 2001 Dr. Kaufman
opined that she could resume work without restrictions on July 16, 2001.
Dr. Singh treated appellant in 2001 through 2003 for various medical problems including
fibromyalgia, foot problems, upper respiratory conditions and anxiety. On February 7, 2002 she
found that appellant was unable to work because she slipped on ice and injured her back.
Dr. Singh opined that she could resume work on February 8, 2002. On April 3, 2002 she
asserted that appellant could not work due on April 2 and 3, 2002 due to illness. On July 30,
2002 Dr. Singh found that she was disabled due to acute muscle spasm and could resume work
the next day. On May 13, 2003 she indicated that appellant was under her care for a neck strain
or fracture.
In a May 19, 2003 disability certificate, Dr. Kaufman opined that appellant could resume
work without restrictions on May 20, 2003. In a form report dated October 28, 2003, Dr. Singh
diagnosed degenerative disc disease and spinal stenosis. She checked “yes” that the condition
was caused or aggravated by employment. Dr. Singh explained that her back injury “likely
exacerbated or caused symptoms” of the herniated disc and spinal stenosis. She opined that
appellant was disabled from February 10, 2000 to the present.
By decision dated August 29, 2007, the Office denied appellant’s claim for wage-loss
compensation from September 23, 2000 through September 30, 2003. The Office found that the
medical evidence was insufficient to show that she was disabled from work due to her accepted
employment injury for any period claimed.
2

Order Remanding Case, Docket No. 06-958 (issued September 8, 2006).

3

Docket No. 07-34 (issued June 25, 2007).

2

LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act4 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.5 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.6 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.7 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
ANALYSIS
The Office accepted that appellant sustained lumbar radiculopathy due to a February 10,
2000 employment injury. Appellant filed a claim requesting compensation for intermittent
disability from September 23, 2000 to September 30, 2003.

4

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

5

Paul E. Thams, 56 ECAB 503 (2005).

6

Id.

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

In a report dated January 9, 2001, a physician diagnosed chronic back spasm and thoracic
strain.
The physician noted her history of jerking her back stepping onto an outlet on
February 10, 2000. The physician did not, however, address the cause of her back spasms and
strain or find that she was disabled from employment. Consequently, the physician’s report is of
little probative value.13
12

On December 21, 2000 Dr. Singh evaluated appellant for back pain and found that she
could resume work on December 27, 2000. She did not, however, address causation and thus her
report is insufficient to show that appellant was disabled from work due to her accepted work
injury.14 In a January 23, 2001 form report, Dr. Singh diagnosed a herniated disc at L4-5. She
discussed appellant’s history of back surgery for a ruptured disc in October 1999 and found that
she was disabled from employment. Dr. Singh checked “no” that the diagnosed condition was
not caused or aggravated by employment. As she specifically found that the diagnosed condition
of a herniated disc was not due to appellant’s employment, her report is not supportive of the
claim for disability compensation.
On February 22, 2001 Dr. Singh listed dates and hours that appellant missed from work
due to her February 10, 2000 back injury. She diagnosed a C6-7 herniated disc. Dr. Singh,
however, did not explain how appellant’s February 10, 2000 employment injury caused the listed
periods of disability from employment. A physician must provide an opinion on whether the
employment incident described caused or contributed to claimant’s diagnosed medical condition
and support that opinion with medical reasoning to demonstrate that the conclusion reached is
sound, logical and rationale.15
In a report dated April 3, 2001, Dr. Singh discussed in detail appellant’s February 2000
work injury. She noted that appellant had undergone an excision of a right L4-5 disc herniation
prior to her work injury. Dr. Singh diagnosed a left L5-S1 disc herniation and a cervical disc
herniation. She opined that appellant “continues to suffer from the work injury of
February 2000.” The Board previously found that Dr. Singh’s April 3, 2001 report was
insufficient to establish an employment-related cervical disc herniation as she failed to provide
sufficient rationale for her conclusion.16 The Office has not accepted that appellant sustained a
left L5-S1 disc herniation due to her February 10, 2000 work injury and thus she has the burden
of proof to establish that the condition is causally related to the employment injury through the
submission of rationalized medical evidence.17 Dr. Singh did not specifically relate the left
L5-S1 disc herniation to the employment injury or provide any rationale for her opinion that

12

The name of the physician is not legible.

13

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
14

Id.

15

John W. Montoya, 54 ECAB 306 (2003).

16

Docket No. 01-1872 (issued March 14, 2003).

17

See JaJa K. Asaramo, supra note 13.

4

appellant had continuing problems due to the February 2000 work injury. Medical conclusions
unsupported by rationale are of little probative value.18
Appellant received treatment from Dr. Singh from 2001 to 2003 for multiple medical
conditions, including fibromyalgia, foot problems, upper respiratory conditions and anxiety. On
February 7, 2002 Dr. Singh found that she was unable to work until the next day due to a slip and
fall on ice. On April 3, 2002 she determined that appellant could not work until April 4, 2002
due to illness. On July 30, 2002 Dr. Singh found that she was disabled due to acute muscle
spasm and could resume work the next day. On May 13, 2003 she diagnosed a neck strain or
fracture. As Dr. Singh did not attribute any condition or period of disability to appellant’s
employment injury, her reports are insufficient to meet appellant’s burden of proof.
In a form report dated October 28, 2003, Dr. Singh diagnosed degenerative disc disease
and spinal stenosis and indicated “yes” that the condition was caused or aggravated by
employment. She provided as rationale that appellant’s back injury “likely exacerbated or
caused symptoms” of the herniated disc and spinal stenosis. Dr. Singh found that appellant was
disabled from employment from February 10, 2000 to the present. Her finding that the
employment injury “likely exacerbated or caused” the diagnosed conditions of a herniated disc
and spinal stenosis is speculative in nature. The Board has held that medical opinions which are
speculative or equivocal in character have little probative value.19
On January 12, 2001 Dr. Kaufman discussed appellant’s complaints of continuing pain
into her right arm and leg since tripping at work in February 2000. He diagnosed a left herniated
disc at L5-S1. Dr. Kaufman related that appellant “has several problems that ostensibly do not
go together. Appellant’s main complaint is of right interscapular pain and right arm pain, which
could be reflective of a right cervical radiculopathy.” Dr. Kaufman attributed appellant’s right
leg pain to possible residual scar tissue from the prior surgery. As he did not relate the
diagnosed conditions or any specific period of disability to her February 2000 work injury, his
opinion is insufficient to meet her burden of proof.
On January 29, 2001 Dr. Kaufman diagnosed a large herniated disc on the right at C6-7.
In February 16, March 1 and 28, 2001 form reports, he diagnosed a herniated nucleus pulposus
with lumbar and cervical radiculopathy. Dr. Kaufman checked “yes” that the condition was
caused or aggravated by employment and found that it was unknown when appellant could
resume work. The Board has held, however, that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, without explanation or rationale,
that opinion has little probative value and is insufficient to establish a claim.20
On March 12, 2001 Dr. Kaufman found that appellant had improved after her back
surgery. He related, “in the meantime, she reminds me that she is still having some back pain
and at time left leg pain going on ever since an injury at work in February 2000.” Dr. Kaufman
18

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

19

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Kathy A. Kelley, 55 ECAB
206 (2004).
20

Deborah L. Beatty, 54 ECAB 340 (2003).

5

diagnosed a herniated disc. He did not, however, specifically relate the herniated disc to the
February 2000 work injury. On April 19, 2001 Dr. Kaufman performed an excision of a
herniated nucleus pulposus at L5-S1. In a May 4, 2001 progress report, he noted that the surgery
significantly improved appellant’s back and leg pain. Dr. Kaufman opined that she could resume
work without restrictions on July 16, 2001. In a May 19, 2003 disability certificate, he found
that appellant could resume work without restrictions on May 20, 2003. As Dr. Kaufman did not
address the cause of her disability or attribute her need for surgery to the February 2000 work
injury, his reports are insufficient to meet appellant’s burden of proof.
The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to
employment factors and supports that conclusion with sound medical reasoning.21 Appellant has
not submitted rationalized medical evidence showing that she sustained intermittent periods of
disability due to her February 2000 work injury and thus the Office properly denied her claim for
compensation.
CONCLUSION
The Board finds that appellant has not established that she sustained intermittent
disability from September 23, 2000 through September 30, 2003 causally related to her
February 10, 2000 employment injury.

21

Sandra D. Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 29, 2007 is affirmed.
Issued: September 2, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

